Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 1 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 2 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 3 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 4 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 5 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 6 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 7 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 8 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 9 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 10 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 11 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 12 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 13 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 14 of 17
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 15 of 17
        Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 16 of 17



       4. An award of past emotional distress damages.

       5. An award of future emotional distress damages

       6. An award of past medical expenses.

       7. An award of future medical expenses.

       8. An award of costs and attorney’s fees.

       9. An award of punitive damages, and

       10. For any other relief the Court deems just under the circumstances.

DATED this 24th day of May, 2021.

                                             /s/ David L. Vicevich_____________
                                             DAVID L. VICEVICH
                                             Attorney for the Plaintiff



                                 DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiff, by and through his counsel, and hereby demands a jury trial.

DATED this 24th day of May, 2021.

                                             /s/ David L. Vicevich_____________
                                             DAVID L. VICEVICH
                                             Attorney for the Plaintiff




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 16
Case 2:21-cv-00047-BMM Document 1 Filed 05/24/21 Page 17 of 17
